                                                                     USDC SDNY
UNITED STATES DISTRICT COURT                                         DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                        ELECTRONICALLY FILED
STEVEN FISCHKOFF,                                                    DOC #: _________________
                                                                     DATE FILED: 1/7/2020
                               Plaintiff,

               -against-                                                  17 Civ. 5041 (AT) (GWG)

IOVANCE BIOTHERAPEUTICS, INC. f/k/a LION                                           ORDER
BIOTECHNOLOGIES, INC., and MARIA FARDIS,

                          Defendants.
ANALISA TORRES, District Judge:

         On December 23, 2019, the Honorable Gabriel W. Gorenstein issued an order (the
“December 23 Order”) setting the locations and lengths of time allowed for two depositions in
this matter. ECF No. 192. Judge Gorenstein held that the deposition of Christine Huh should
take place in her district of residence, and that 7 hours would be allowed for her deposition. Id.
at 1. Ms. Huh’s district of residence is in California. See Pl. Obj. at 1, ECF No. 193. Likewise,
Judge Gorenstein held that the deposition of Dr. Maria Fardis should take place in California, her
district of residence, and allowed 14 hours for her deposition. December 23 Order at 1–2. On
December 24, 2019, Plaintiff filed objections to that order. Pl. Obj. at 1. On January 2, 2020,
Defendants filed their response. Def. Resp., ECF No. 194. Under Federal Rule of Civil
Procedure 72(a), a district judge must modify or set aside a magistrate judge’s non-dispositive
rulings that are clearly erroneous or contrary to law. Fed. R. Civ. P. 72(a). The Court, therefore,
reviews the December 23 Order for clear error.

         Plaintiff argues, as to both witnesses, that Judge Gorenstein erred in applying the
presumption that a witness should be deposed in his or her place of residence. See, e.g., Fed.
Deposit Ins. Co. v. La Antillana, S.A., No. 88 Civ. 2670, 1990 WL 155727, at *1 (S.D.N.Y. Oct.
5, 1990) (“Ordinarily, the proper place for taking an individual’s deposition is his or her place of
residence.”). Having chosen the forum, “the plaintiff is generally required to bear any
reasonable burdens of inconvenience that the action presents.” Gulf Union Ins. Co. of Saudi
Arabia v. M/V LACERTA, No. 91 Civ. 2814, 1992 WL 51532, at *5 (S.D.N.Y. Mar. 9, 1992)
(internal quotation marks and citation omitted). “This presumption can be overcome when the
plaintiff demonstrates peculiar circumstances. Courts also apply a three factor analysis to
determine whether the presumption should be suspended, examining cost, convenience and
litigation efficiency.” Id. (internal quotation marks and citations omitted).

        Plaintiff has failed to demonstrate that Judge Gorenstein’s ruling that peculiar
circumstances overcoming that presumption do not exist in this case was clearly erroneous.
Plaintiff’s argument that Defendants “voluntarily chose to litigate this action in the Southern
District of New York,” Pl. Obj. at 1–2, was rejected by Judge Gorenstein, and with good reason.
As Judge Gorenstein observed, it is Plaintiff that chose to file this action in New York;
Defendants merely removed this action to the Southern District of New York from state court
and asserted counterclaims. December 23 Order at 1. Defendants cannot be said to have chosen
this forum in any meaningful sense. Plaintiff also argues that in holding that the inconvenience
on counsel of traveling to California was roughly equal to the inconvenience on the witnesses of
traveling to New York, Judge Gorenstein overlooked the burden on Plaintiff of transporting
documents to California for the deposition, because “exhibits must be printed out to both identify
and offer them into evidence.” Pl. Obj. at 3. But the need to bring printed documents to a
deposition is not a “peculiar circumstance[].” It is an ordinary cost of litigation, and unlikely to
impose a significant burden on the parties. Plaintiff further argues, relying on Six West Retail
Acquisition v. Sony Theatre Management Corp., 203 F.R.D. 98, 107 (S.D.N.Y. 2001), that
holding the deposition in New York is justified by the significant resource disparity between
Plaintiff, an individual, and Defendants, a large corporation and its officer. Plaintiff did not
make this argument to Judge Gorenstein, see generally ECF No. 190, and “arguments made for
the first time in objection are waived.” Yunus v. Robinson, No. 17 Civ. 5839, 2019 WL 168544,
at *7 (S.D.N.Y. Jan. 11, 2019). But in any event, Six West involved potential travel to Japan for
a deposition, and other cases where a resource disparity between the parties has tipped the
balance have likewise involved costly international travel. See Six West, 203 F.R.D. at 108; see
also, e.g., La Antilliana, 1990 WL 155727, at *2–3. The potential need for counsel to travel to
California does not raise the same concerns of placing an unmanageable burden on the less-
resourced party, and certainly does not render clearly erroneous Judge Gorenstein’s
determination that cost, convenience, and litigation efficiency are better served by holding the
depositions in California.

        Finally, Plaintiff asserts that “the Magistrate’s decision was unduly influenced by what
the Court perceived to be an ‘attack’ on opposing council.” Pl. Obj. at 1. Plaintiff refers to
Judge Gorenstein’s observation that “[w]hile both sides have engaged in unwarranted
attacks . . . [P]laintiff’s attacks on the motivations of [D]efendants are particularly unseemly and
unsupported.” December 23 Order at 2. Judge Gorenstein admonished the parties that “attacks
on opposing counsel have the precise opposite effect on the Court of what counsel presumably
intended and shall cease forthwith.” Id. Far from indicating any legal error, these statements
were entirely warranted. Spurious attacks on the motives of opposing counsel are
counterproductive and have no place in litigation before this Court. The same can be said of
unfounded assertions that a magistrate judge’s ruling was founded on bias. Accordingly,
Plaintiff’s objections are OVERRULED.

       Defendants seek an award of attorney’s fees in connection with these objections under
Rule 37(a)(5)(B) of the Federal Rules of Civil Procedure. Def. Resp. at 3. Rule 37(a)(5)(B)
provides that when a discovery motion is denied, the court “must, after giving an opportunity to
be heard, require the movant, the attorney filing the motion, or both to pay the party or deponent
who opposed the motion its reasonable expenses incurred in opposing the motion, including
attorney’s fees,” unless “the motion was substantially justified or other circumstances make an
award of expenses unjust.” Accordingly, it is ORDERED that by January 14, 2020, Plaintiff’s
counsel shall show cause in writing, in a letter not to exceed five pages, why they should not be
required to pay fees under that provision.

       For the foregoing reasons, Plaintiff’s objections are OVERRULED and the December 23
Order is AFFIRMED.

       SO ORDERED.

Dated: January 7, 2020
       New York, New York


                                                 2
